Exhibit 10.7




SUBORDINATE PROMISSORY NOTE
U.S. $30,000,000    September 23, 2016
 

FOR VALUE RECEIVED, Cole Corporate Income Operating Partnership III, LP, a
Delaware limited partnership (“Borrower”), hereby promises to pay to the order
of VEREIT OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(“Lender”), at the office of Lender located at 2325 East Camelback Road, Suite
1100, Phoenix, AZ 85016, the principal amount of $30,000,000.00, or, if less,
the aggregate unpaid principal amount of the advances under this Subordinate
Promissory Note (this “Note”), together with interest on the principal balance
outstanding hereunder, from (and including) the date of disbursement until (but
not including) the date of payment, at a per annum rate equal to the Stated
Interest Rate specified below or, to the extent applicable, the Default Interest
Rate specified below, in accordance with the following terms and conditions:
1.Revolving Line of Credit. The principal balance of this Note represents a
revolving line of credit all or any part of which may be advanced to Borrower,
repaid by Borrower, and re-advanced to Borrower from time to time, subject to
the other terms hereof, and provided that the principal balance outstanding at
any one time shall not exceed the face amount hereof.
2.    Contracted For Rate of Interest The contracted for rate of interest of the
indebtedness evidenced hereby, without limitation, shall consist of the
following:
(a)    The Stated Interest Rate (as hereinafter defined), as from time to time
in effect, calculated daily on the basis of actual days elapsed over a 360-day
year, applied to the principal balance from time to time outstanding hereunder;
(b)    The Default Interest Rate (as hereinafter defined), as from time to time
in effect, calculated daily on the basis of actual days elapsed over a 360-day
year, applied to the principal balance from time to time outstanding hereunder;
and
(c)    All Additional Sums (as hereinafter defined), if any.
Borrower agrees to pay an effective contracted for rate of interest which is the
sum of the Stated Interest Rate referred to in Subsection 2(a) above, any
additional rate of interest resulting from the application of the Default
Interest Rate referred to in Subsection 2(b) above and the Additional Sums, if
any, referred to in Subsection 2(c) above.
3.    Stated Interest Rate. Except as provided in Section 4 below, interest
shall accrue on the principal balance outstanding hereunder during each Interest
Period (as hereinafter defined) at the Stated Interest Rate. The “Stated
Interest Rate” means a rate per annum equal to the sum of (a) LIBOR (as defined
below), (b) the Credit Facility Margin (as defined below) and (c) 1.75% per
annum. “Interest Period” means each period commencing on the first day of the
calendar month and ending on the first business day of the next succeeding
calendar month; provided (i) the first


1

--------------------------------------------------------------------------------




Interest Period for any advance hereunder shall commence on the date such
advance is made and end on the first business day of the next succeeding
calendar month and (ii) any Interest Period that would otherwise extend past the
maturity date of this Note shall end on the maturity date of this Note. “LIBOR”
means, with respect to each Interest Period, the London interbank offered rate
administered by ICE Benchmark Administration (or any other entity that takes
over the administration of such rate for U.S. dollars) for a period of one-month
as displayed on Pages LIBO01 or LIBO02 of Reuters screen as of 11:00 A.M.
(London, England time) two business days prior to the first day of such Interest
Period. If no such offered rate exists, such rate will be the rate of interest
per annum, as determined by Lender at which deposits of U.S. dollars in
immediately available funds are offered at 11:00 A.M. (London, England time) two
business days prior to the first day in such Interest Period by major financial
institutions reasonably satisfactory to Lender in the London interbank market
for one-month period for the applicable principal amount on such date of
determination. “Credit Facility Margin” means, with respect to each Interest
Period, the Applicable Rate (as defined in the Credit Agreement described below)
at which interest accrues on Eurodollar Rate Loans (as defined in the Credit
Agreement) determined on the first day of such Interest Period; provided,
however, on and after the termination of the Credit Agreement, the Credit
Facility Margin shall be the Credit Facility Margin that was in effect on the
date of any such termination.
4.    Default Interest Rate. The Default Interest Rate shall be the Stated
Interest Rate plus 4.0% per annum. The principal balance outstanding hereunder
from time to time shall bear interest at the Default Interest Rate from the date
of the occurrence of an Event of Default (as hereinafter defined) hereunder
until the earlier of: (a) the date on which the principal balance outstanding
hereunder, together with all accrued interest and other amounts payable
hereunder, are paid in full; or (b) the date on which such Event of Default is
timely cured in a manner satisfactory to Lender, (i) if Borrower is specifically
granted a right to cure such Event of Default herein or (ii) if no such right to
cure is specifically granted, then Lender, in its sole and absolute discretion,
permits such Event of Default to be cured.
5.    Payments. Accrued interest under this Note shall be due and payable in
arrears on the last day of each Interest Period. The principal balance
outstanding hereunder, together with all accrued interest and other amounts
payable hereunder, if not sooner paid as provided herein, shall be due and
payable on September 22, 2017.
6.    Application and Place of Payments. Payments received by Lender with
respect to the indebtedness evidenced hereby shall be applied in such order and
manner as Lender in its sole and absolute discretion may elect. Unless otherwise
elected by Lender, all such payments shall first be applied to accrued and
unpaid interest at the Stated Interest Rate and, to the extent applicable, the
Default Interest Rate, next to the principal balance then outstanding hereunder,
and the remainder to any Additional Sums or other costs or added charges
provided for herein. Payments hereunder shall be made at the address for Lender
first set forth above, or at such other address as Lender may specify to
Borrower in writing.
7.    Prepayments. Payments of principal hereof may be made at any time, or from
time to time, in whole or in part, without penalty, provided that all previously
matured interest and other


2



--------------------------------------------------------------------------------




charges accrued to the date of prepayment are also paid in full. Notwithstanding
any partial prepayment of principal hereof, there will be no change in the due
date or amount of scheduled payments due hereunder unless Lender, in its sole
and absolute discretion, agrees in writing to such change.
8.    Subordinate Loan. Notwithstanding anything to the contrary contained
herein, this Note will be subject and subordinate in right of payment to the
prior payment of the indebtedness due and owing under the Credit Facility and
all of Borrower’s obligations in connection therewith, all as more particularly
set forth in the subordination agreement executed in connection with the Credit
Facility. The term “Credit Facility” shall mean the credit facility in a
principal amount not to exceed $100,000,000 (subject to increase to a principal
amount not to exceed $750,000,000) as evidenced by that certain Credit Agreement
dated on or about the date hereof (the “Credit Agreement”) by and among the
Borrower, as borrower, the lenders from time to time that are parties thereto,
and JPMorgan Chase Bank, N.A., as administrative agent. For purposes hereof, the
term “Credit Agreement” shall only refer to the terms of such Credit Agreement
as in existence as of the date hereof, without regard to any amendment thereto
(unless agreed by Lender) or termination thereof. As long as the Credit
Facility, or any portion thereof, remains outstanding, Borrower shall not, and
shall not be obligated to, make any payments under or with respect to this Note
unless all amounts then due and owing under the Credit Facility, including,
without limitation, scheduled payments and deposits to reserve accounts, if any,
have been paid.
9.    Events of Default; Acceleration. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder, and upon such
Event of Default, the entire principal balance outstanding hereunder, together
with all accrued interest and other amounts payable hereunder, at the election
of Lender, shall become immediately due and payable, without any notice to
Borrower:
(a)    The failure of Borrower to pay any principal, interest or other amounts
when the same shall become due and payable hereunder, and such failure is not
cured within five (5) business days after notice from Lender;
(b)    The failure of Borrower to comply with any other provision of this Note,
and such failure is not cured within five (5) business days after notice from
Lender;
(c)    The dissolution, winding-up or termination of the existence of Borrower;
(d)    The making by Borrower of an assignment for the benefit of its creditors;
or
(e)    The filing by Borrower of a petition or application for relief under
federal bankruptcy law or any similar state or federal law.
10.    Additional Sums. All fees, charges, goods, things in action or any other
sums or things of value, other than the interest resulting from the Stated
Interest Rate and the Default Interest Rate, as applicable, paid or payable by
Borrower (collectively, the “Additional Sums”), whether pursuant to this Note or
otherwise with respect to this lending transaction, that, under the laws of the
State of Arizona, may be deemed to be interest with respect to this lending
transaction, for the


3



--------------------------------------------------------------------------------




purpose of any laws of the State of Arizona that may limit the maximum amount of
interest to be charged with respect to this lending transaction, shall be
payable by Borrower as, and shall be deemed to be, additional interest, and for
such purposes only, the agreed upon and “contracted for rate of interest” of
this lending transaction shall be deemed to be increased by the rate of interest
resulting from the Additional Sums. Borrower understands and believes that this
lending transaction complies with the usury laws of the State of Arizona;
however, if any interest or other charges in connection with this lending
transaction are ever determined to exceed the maximum amount permitted by law,
then Borrower agrees that: (a) the amount of interest or charges payable
pursuant to this lending transaction shall be reduced to the maximum amount
permitted by law; and (b) any excess amount previously collected from Borrower
in connection with this lending transaction that exceeded the maximum amount
permitted by law, will be credited against the principal balance then
outstanding hereunder. If the outstanding principal balance hereunder has been
paid in full, the excess amount paid will be refunded to Borrower.
11.    Waivers. Except as set forth in this Note, to the extent permitted by
applicable law, Borrower, and each person who is or may become liable hereunder,
severally waive and agree not to assert: (a) any exemption rights; (b) demand,
diligence, grace, presentment for payment, protest, notice of nonpayment,
nonperformance, extension, dishonor, maturity, protest and default; and (c)
recourse to guaranty or suretyship defenses (including, without limitation, the
right to require the Lender to bring an action on this Note). Lender may extend
the time for payment of or renew this Note, release collateral as security for
the indebtedness evidenced hereby or release any party from liability hereunder,
and any such extension, renewal, release or other indulgence shall not alter or
diminish the liability of Borrower or any other person or entity who is or may
become liable on this Note except to the extent expressly set forth in a writing
evidencing or constituting such extension, renewal, release or other indulgence.
12.    Costs of Collection. Borrower agrees to pay all reasonable costs of
collection, including, without limitation, attorneys’ fees, whether or not suit
is filed, and all costs of suit and preparation for suit (whether at trial or
appellate level), in the event any payment of principal, interest or other
amount is not paid when due. In the event of any court proceeding, attorneys’
fees shall be set by the court and not by the jury and shall be included in any
judgment obtained by Lender.
13.    No Waiver by Lender. No delay or failure of Lender in exercising any
right hereunder shall affect such right, nor shall any single or partial
exercise of any right preclude further exercise thereof.
14.    Governing Law. This Note shall be construed in accordance with and
governed by the laws of the State of Arizona, without regard to the choice of
law rules of the State of Arizona.
15.    Time of Essence. Time is of the essence of this Note and each and every
provision hereof.
16.    Amendments. No amendment, modification, change, waiver, release or
discharge hereof and hereunder shall be effective unless evidenced by an
instrument in writing and signed by the party against whom enforcement is
sought.


4



--------------------------------------------------------------------------------




17.    Severability. If any provision hereof is invalid or unenforceable, the
other provisions hereof shall remain in full force and effect and shall be
liberally construed in favor of Lender in order to effectuate the other
provisions hereof.
18.    Binding Nature. The provisions of this Note shall be binding upon
Borrower and the heirs, personal representatives, successors and assigns of
Borrower, and shall inure to the benefit of Lender and any subsequent holder of
all or any portion of this Note, and their respective successors and assigns.
Lender may from time to time transfer all or any part of its interest in this
Note without notice to Borrower.
19.    Notice. Any notice or other communication with respect to this Note
shall: (a) be in writing; (b) be effective on the day of hand-delivery thereof
to the party to whom directed, one day following the day of deposit thereof with
delivery charges prepaid, with a national overnight delivery service, or two
days following the day of deposit thereof with postage prepaid, with the United
States Postal Service, by regular first class, certified or registered mail; (c)
if directed to Lender, be addressed to Lender at the office of Lender set forth
above, or to such other address as Lender shall have specified to Borrower by
like notice; and (d) if directed to Borrower, be addressed to Borrower at the
address for Borrower set forth below Borrower’s name, or to such other address
as Borrower shall have specified by like notice.
20.    Section Headings. The section headings set forth in this Note are for
convenience only and shall not have substantive meaning hereunder or be deemed
part of this Note.
21.    Construction. This Note shall be construed as a whole, in accordance with
its fair meaning, and without regard to or taking into account any presumption
or other rule of law requiring construction against the party preparing this
Note.
IN WITNESS WHEREOF, Borrower has executed this Note as of the date first set
forth above.
COLE CORPORATE INCOME OPERATING
PARTNERSHIP III, LP, a Delaware limited
 partnership


By:Cole Office & Industrial REIT (CCIT III), Inc.,
a Maryland corporation, its general partner
By:             /s/ Nathan D. DeBacker
Name: Nathan D. DeBacker
Title: Chief Financial Officer & Treasurer
Address of Borrower:
2325 E. Camelback Road, Suite 1100
Phoenix, AZ 85016





5

